Exhibit 10.7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
VILLAGE SUPER MARKET, INC.




           This Supplemental Executive Retirement Plan of Village Super Market,
Inc. (herein referred to as the "Plan") is adopted effective January 1,
2004.  The Plan is established and maintained by Village Super Market, Inc.
(herein referred to as the "Company") for the purpose of providing supplemental
retirement benefits to certain designated salaried employees of the
Company.  The Plan is intended to qualify for certain exemptions under Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
provided for plans that are unfunded and maintained primarily to provide
deferred compensation for a select group of management or highly compensated
employees.  The Plan is not intended to comply with requirements under Section
401(a) of the Internal Revenue Code of 1986, as amended (“Code”).  The Plan is
intended to comply with Section 409A of the Code.


Accordingly, the Company hereby adopts the Plan pursuant to the terms and
provisions set forth below:
 
ARTICLE I
DEFINITIONS

 
1.0  "Actuarial Equivalent” shall have the same meaning as defined in the
Qualified Plan.
 
1.1 “Affiliate” means with respect to the Company, (i) any corporation that is a
member of a controlled group of corporations (within the meaning of Section
414(b) of the Code) of which the Company is a member; (ii) any trade or business
(whether or not incorporated) that is under common control with the Company
(within the meaning of Section 414(c) of the Code); (iii) any organization which
is a member of an affiliated service group (within the meaning of Section 414(m)
of the Code) of which the Company is a member; (iv) any other organization or
entity which is required to be aggregated with the Company under Section 414(o)
of the Code and Regulations issued thereunder; or (v) any other related
organization or entity designated by the Board as an Affiliate by the Committee.
 
1.2  "Beneficiary" shall mean any person designated by the Participant in
writing on a form provided by the Company and, in the absence of such
designation, the person designated to receive benefits under the terms of the
Qualified Plan.
 
1.3  "Board" shall mean the Board of Directors of the Company, or the board of
directors or similar body of any entity that is a successor to the Company, or a
duly authorized committee thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated hereunder.
 
1.5 “Committee” means the Compensation Committee of the Board, or such other
committee appointed by the Board to act as administrator of the Plan and to
perform the duties described in Article VI.
 
1.6 "Company" shall mean Village Super Market, Inc. and its subsidiaries or to
the extent provided in Section 8.9 hereof, any successor corporation or other
entity resulting from a merger or consolidation into or with Company or a
transfer or sale of substantially all of the assets of the Company.
 
1.7 “Compensation” shall mean a Participant’s salary or wages and bonuses paid
or payable by the Company, and deferred compensation for each calendar year, but
excluding a Participant's earnings paid in the form of Company stock or Company
stock options and also excluding the amount of any gain derived from the
exercise of any applicable restricted or unrestricted options granted for the
purchase of Company stock.
 
1.8 “Early Retirement Date” shall mean the first day of any month prior to the
Participant’s Normal Retirement Date provided the Participant has completed at
least 5 Years of Plan Participation and has attained age 55.
 
1.9 “Early Retirement Benefit” A participant’s Supplemental Retirement Benefit
payable at his Early Retirement Date is equal to his Amount, calculated in
accordance with Section 3.1, payable at his Normal Retirement Date reduced by
1/15 for each of the first five years, and by 1/30 for each of the next five
years that commencement of such Supplemental Retirement Benefit precedes his
Normal Retirement Date.
 
1.10 “Key Employee” means an employee or former employee of the Company, but
only to the extent that the stock of the Company is publicly traded on an
established securities market or otherwise prescribed by Section 409A of the
Code, who is classified at any time during the Plan Year as:
 
(a) an officer of the Company whose compensation (as defined in Section
415(c)(3) of the Code) from the Company in the applicable Plan Year is greater
than $130,000, as adjusted under Section 416(i)(1) of the Code;
 
(b) any person owning (or considered as  owning within the meaning of Section
318 of the Code) more than 5% of the outstanding stock of the Company or stock
possessing more than 5% of the total combined voting power or such stock; or
 
(c) any person owning (or considered as owning within the meaning of Section 318
of the Code) more than 1% of the outstanding stock of the Company or stock
possessing more than 1% of the total combined voting power or such stock whose
compensation (as defined in Section 415(c)(3) of the Code) from the Company in
the applicable Plan Year is greater than $150,000, as adjusted under Section
415(c)(3) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of determining ownership under this Section, the aggregation rules
of Sections 414(b), (c) and (m) of the Code shall not apply.  For purposes of
clause (a) above, no more than 50 Participants (or, if fewer, the greater of
three or 10% of all employees of the Company) shall be treated as officers.


Notwithstanding the foregoing, Key Employee shall have the same meaning as
“specified employee” as defined in Section 409A(a)(2)(B)(i), but only to the
extent inconsistent with the provisions of this Section 1.10 as determined by
the Committee.


1.11  “Late Retirement Date” shall mean the first day of the month coinciding
with or next following a Participant’s actual retirement date after having
reached Normal Retirement Date.


1.12 "Normal Retirement Date" shall mean the first day of the month coinciding
with or next following the later of a Participant's 65th birthday and five years
of plan participation.
 
1.13 "Participant" shall mean certain salaried employees designated by the
Company.
 
1.14 "Plan" means the Supplemental Executive Retirement Plan of Village Super
Market, Inc. and any amendments hereto.
 
1.15 “Plan Year” shall mean the calendar year.
 
1.16 "Qualified Plan" means the Village Super Market, Inc. Employees’ Pension
Plan, established effective December 31, 1971, and each successor or replacement
salaried employees' retirement plan.
 
1.17 "Qualified Plan Retirement Benefit" means the aggregate benefit payable to
a Participant pursuant to the Qualified Plan and all annuities purchased for the
Participant under the Qualified Plan (whether or not terminated) by reason of
his termination of employment with Company and all affiliates for any reason
other than death.
 
1.18 “Separation from Service” means termination of employment with the Company
and its Affiliates for any reason whatsoever, voluntary or involuntary,
including by reason of death, and shall have such additional meanings as may be
ascribed to such term under regulations or other guidance issued by the
appropriate governmental authorities under Section 409A of the Code, which
guidance is hereby incorporated by reference into and shall form a part of this
Plan as fully as if set forth herein verbatim.
 
1.19 "Supplemental Retirement Benefit" means the benefit payable to a
Participant pursuant to the Plan by reason of his termination of employment with
the Company and all affiliates for any reason other than death.
 
1.20 "Surviving Spouse" means a person who is married to a Participant at the
date of his death and for at least one year prior thereto.
 
1.21 “Supplemental Death Benefit" means the death benefit payable to a
Beneficiary pursuant to the Plan.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II
ELIGIBILITY


A Participant, as designated by the Company.
 
ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFIT


3.1  Amount.  The Supplemental Retirement Benefit payable to an eligible
Participant in the form of a straight life annuity over the lifetime of the
Participant, commencing on the later of his Normal Retirement Date or Late
Retirement Date, shall be a monthly amount equal to (a) offset by (b) and (c)
below:
 
(a) 50% of the Participant’s Compensation averaged over the highest 60
consecutive months within the last 10 years prior to his date of termination of
employment with the Company and all Affiliates.
 
(b) the monthly amount of the Qualified Plan Retirement Benefit payable as a
straight life annuity to the Participant under the Qualified Plan as of his date
of termination of employment with the Company and all Affiliates, payable at the
later of his Normal Retirement Date and Late Retirement Date.
 
(c) the Participant’s estimated Social Security Benefit payable at the later of
his Normal Retirement Date and Late Retirement Date.
 
The amounts described above shall be computed in the form of a straight life
annuity payable over the lifetime of the Participant commencing on the later of
his Normal Retirement Date and Late Retirement Date.


In the event the Participant chooses to receive an Early Retirement Benefit, the
benefit calculated above shall be adjusted in accordance with Section 1.9.


3.2 Form of Benefit.  The Supplemental Retirement Benefit payable to a
Participant shall be paid in a single lump sum payment.  A Participant may make
a subsequent election no later than twelve months prior to the date that he
would be eligible to receive a distribution under the Plan, to receive his
benefit in equal annual installments up to 10 years or in the same form as the
Qualified Plan Retirement Benefit is payable.  Provided, however, that the
payment, or first payment in the case of an installment payment, under the
subsequent election shall be deferred to a date that is at least five (5) years
after the date the Participant would have been eligible to receive the
distribution under the prior election.  To be effective, any such election must
be in writing and received by the Committee, is irrevocable upon receipt by the
Committee, and cannot be effective for at least twelve months after the date on
which the election is made.  The requirement in this Section 3.2 that the first
payment with respect to which any election thereunder applies must be deferred
for at least five (5) years shall not apply to a payment involving the
Participant’s death.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 Commencement of Benefit.  Payment of the Participant’s vested Supplemental
Retirement Benefit shall commence on the later of the Participant’s Normal
Retirement Date (or Early Retirement Date, if applicable) and his termination of
service with the Company.  Upon such commencement date, the Company shall
distribute, or begin distributing, to the Participant (or the Participant’s
Beneficiary) within a reasonable period of time (not to exceed 30 days after
such date), the Participant’s vested benefit.  Such distribution(s) shall be in
the form specified on the distribution election form filed with the Committee
that covers the relevant vested benefit for Separation from Service.  If no
effective election form exists, the distribution shall be distributed in the
form of a lump sum payment equal to the Participant’s relevant vested benefit.
 
3.4 Actuarial Equivalent Benefit. A Supplemental Retirement Benefit which is
payable in an optional benefit form, shall be the Actuarial Equivalent of the
Supplemental Retirement Benefit set forth in Section 3.1 above.
 
3.5 Vesting.  A Participant shall vest in the benefit provided in Section 3.1 in
accordance with the following schedule:
 
Years of Plan Participation
Percent Vested
Less than 1 Year
0%
1 Year
20%
2 Years
40%
3 Years
60%
4 Years
80%
5 or more Years
100%



In the event the Company terminates the entire Plan, all Participants shall be
100% vested in their benefits not previously forfeited; provided, however,
distributions shall be made in accordance with Article V of the Plan.


3.6  Limitations on Distributions to Certain Key Employees. Notwithstanding any
other provision of the Plan to the contrary, to the extent that a Participant is
a Key Employee and the Participant’s Separation from Service is for any reason
other than death, distributions may not be made before the date which is six
months after the date of the Separation from Service.  Payments to which the
Participant would otherwise be entitled during the six-month period described
above shall be accumulated and paid in a lump sum on the first day of the
seventh month after the date of his or her Separation from Service.
 
3.7  Domestic Relations Order.  Notwithstanding the foregoing or any provision
of the Plan to the contrary, in the event that a domestic relations order
("DRO"), as defined in Section 414(p)(1)(B) of the Code, requires an
acceleration of the time or schedule of a payment to an individual other that
the Participant (“Alternate Payee”), the payment shall be made to the Alternate
Payee as soon as administratively practicable after the Committee approves such
DRO, to the extent permitted under Treasury Regulation §409A-3(j)(4)(ii).  In no
event will a DRO alter the time or form of payment with respect to the
Participant.  The Alternate Payee shall be subject to withholding and liable for
any taxes resulting from a distribution under this paragraph in accordance with
applicable law and IRS guidance.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
SUPPLEMENTAL DEATH BENEFIT
 
4.1 Amount.  If a Participant dies prior to commencement of his Supplemental
Plan Retirement Benefit, then a Supplemental Death Benefit is payable to his
Beneficiary equal to the Actuarial Equivalent of the monthly amount of the
Supplemental Retirement Benefit payable to the Participant.
 
4.2 Form and Commencement of Benefit.  A Supplemental Death Benefit shall be
payable in the same Form as described in Section 3.2 above.

ARTICLE V
ADMINISTRATION OF THE PLAN


5.1  Administration by Company.  The Company shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.
 
5.2  General Powers of Administration.  All provisions set forth in the
Qualified Plan with respect to the administrative powers and duties of Company,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan.  The Company shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Company with respect to the Plan.
 
5.3 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services, but all expenses of the Committee and all other
expenses incurred in administering the Plan shall be paid by the Company.
 
5.4 Indemnification.  The Company shall indemnify the members of the Committee
and/or any of their delegates against the reasonable expenses, including
attorneys’ fees, actually and appropriately incurred by them in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
thereto, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) and against all amounts
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in a
suit of final adjudication that such Committee member is liable for fraud,
deliberate dishonesty or willful misconduct in the performance of his duties;
provided that within 60 days after the institution of any such action, suit or
proceeding a Committee member has offered in writing to allow the Company, at
its own expense, to handle and defend any such action, suit or proceeding.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE VI
AMENDMENT OR TERMINATION


6.1 Power to Amend and/or Terminate Reserved.  The Board retains the unilateral
power to amend the Plan or to terminate the entire Plan at any time without
notice or prior consent of any person.  Without the consent of affected
Participants or Beneficiaries, no such amendment or termination shall adversely
affect any Participants or Beneficiaries with respect to their right to receive
their applicable vested benefits, determined as of the later of the date that
the Plan amendment or termination is adopted or by its terms to be effective.


ARTICLE VII
PARTICIPATION IN AND WITHDRAWAL FROM THE PLAN BY AN AFFILIATE
 
7.1 Participation in the Plan.  Each Affiliate shall automatically be considered
to be the Company and a party to the Plan for the benefit of its employees who
are Participants unless such Affiliate is specifically excluded from
participation under the Plan by a resolution of the Board to that effect.  The
sole, exclusive right to amend or terminate the Plan is reserved by the
Board.  It shall not be necessary for any participating Affiliate to sign or
execute the original or any amended and restated Plan document or any amendment
thereto. Subject to the provisions of Section 7.3, each participating Affiliate
shall assume all the rights, obligations, and liabilities of the Company under
the Plan.  The powers and control of the Committee and/or the Board, as provided
in the Plan, including the sole right to administer, amend or terminate the
Plan, shall not be diminished by reason of the participation of any Affiliate in
the Plan.
 
7.2 Withdrawal from the Plan. Any participating Affiliate other than the Company
(or any successor thereto), by action of its board of directors or other
governing body, may elect to withdraw from the Plan by giving 90 days’ advance
written notice of its election to the Board, unless the Board waives such
advance notice or agrees to a shorter advance notice period.  Such Affiliate’s
election to withdraw from the Plan shall be subject to the consent of the
Board.  As of the effective date of any such withdrawal, the Plan shall be
deemed to have terminated with respect to such withdrawing Affiliate, unless
provision is made by such Affiliate for continuation of its participation in
this Plan under the form of another such plan as is designated by the
withdrawing Affiliate.
 
7.3 No Joint Venture/Liability of Employers. Participation in the Plan by any
Affiliate shall not create a joint venture or partnership relationship among or
between such person and any other employer hereunder for the purpose of paying
benefits due under the Plan or for any other purpose.  Accordingly, benefits
payable under the Plan shall be the obligation of, and payable by, the
participating employer that employed that Participant; provided, however, should
Company (or any successor thereto) pay any portion of any participating
Affiliate’s obligation hereunder, Company (or any successor thereto) may seek
reimbursement from any such participating Affiliate which employed the affected
Participant.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VIII
GENERAL PROVISIONS


8.1  Funding.  The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefit hereunder. The obligation to make distributions under
this Plan with respect to each Participant shall constitute a liability of the
Company to the Participant and any Beneficiary in accordance with the terms of
this Plan.  All distributions payable hereunder shall be made from the general
assets of the Company, and nothing herein shall be deemed to create a trust of
any kind between the Company and any Participant or other person.  No special or
separate fund need be established nor need any other segregation of assets be
made to assure that distributions will be made under this Plan.  No Participant
or Beneficiary shall have any interest in any particular asset of the Company by
virtue of the existence of this Plan.  Each Participant and Beneficiary shall be
an unsecured general creditor of the Company.
 
8.2  General Conditions.  Except as otherwise expressly provided herein, all
terms and conditions of the Qualified Plan applicable to a Qualified Plan
Retirement Benefit shall also be applicable hereunder.  Any Qualified Plan
Retirement Benefit, or any other benefit payable under the Qualified Plan, shall
be paid solely in accordance with the terms and conditions of the Qualified Plan
and nothing in this Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Qualified Plan.
 
8.3  No Guaranty of Benefits.  Nothing contained in the Plan shall constitute a
guaranty by Company or any other entity or person that the assets of Company
will be sufficient to pay any benefit hereunder.
 
8.4  No Enlargement of Employee Rights.  No Participant or Surviving Spouse
shall have any right to a benefit under the Plan except in accordance with the
terms of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of Company.
 
8.5  Spendthrift Provision.  No amounts payable or to become payable under the
Plan to a Participant or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same by a Participant or Beneficiary prior to distribution as
herein provided shall be null and void.
 
 
 

--------------------------------------------------------------------------------

 
 
8.6 Tax Withholding on Payments.  The Company shall have the right to deduct
from any payments to a Participant or Beneficiary under the Plan any taxes
required by law to be withheld with respect to such payments.
 
8.7  Small Benefits.  If the actuarial value of any Supplemental Retirement
Benefit or Supplemental Death Benefit is less than $5,000, the Company may pay
the actuarial value of such Benefit to the Participant or Surviving Spouse in a
single lump sum in lieu of any further benefit payments hereunder.
 
8.8  Incapacity of Recipient.  If any person entitled to a benefit payment under
the Plan is deemed by the Company to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefore
shall have been made by a duly appointed guardian or other legal representative
of such person, Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person.  Any such payment shall be a
payment for the account of such person and a complete discharge of any liability
of Company and the Plan therefore.
 
8.9  Corporate Successors.  The Plan shall not be automatically terminated by a
transfer of sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan.  In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Section 6.1 hereof.
 
8.10  Unclaimed Benefit.  Each Participant shall keep the Company informed of
his current address and the current address of his spouse.  The Company shall
not be obligated to search for the whereabouts of any person.  If the location
of a Participant is not made known to Company within three (3) years after the
date on which payment of the Participant's Supplemental Retirement Benefit may
first be made; payment may be made as though the Participant had died at the end
of the three-year period.  If, within one additional year after such three-year
period has elapsed, or, within three years after the actual death of a
Participant, Company is unable to locate any Surviving Spouse of the
Participant, then Company shall have no further obligation to pay any benefit
hereunder to such Participant or Surviving Spouse or any other person and such
benefit shall be irrevocably forfeited.
 
8.11  Limitations on Liability.  Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of Company shall be liable to any Participant, former Participant,
Surviving Spouse or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.
 
8.12  Gender.  Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context.  Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.
 
8.13  Applicable Law.  The Plan shall be construed and administered under the
laws of the State of New Jersey, except to the extent preempted by ERISA or
other applicable federal law.
 
 
 

--------------------------------------------------------------------------------

 
 
8.14  Claims Procedure.  A Participant or Beneficiary may make a claim for Plan
benefits by filing a written application for benefits with the Committee.  Such
application shall set forth the nature of the claim and any other information
that the Committee may reasonably request.  The Committee shall notify the
applicant of the benefits determination within a reasonable time after receipt
of the claim, which shall not exceed 90 days unless special circumstances
require an extension of time for processing the claim.  If such an extension is
required, written notice of the extension shall be furnished to the applicant
prior to the end of the initial 90-day period.  In no event shall such an
extension exceed a period of 90 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time, and the date by which a final decision is expected to be rendered.
 
Notice of a claim denial, in whole or in part, shall be set forth in a manner
calculated to be understood by the applicant and shall contain the following:
 
(a) the specific reason or reasons for the denial; and
 
(b) a specific reference to the pertinent Plan provisions on which the denial is
based; and
 
(c) a description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(d) an explanation of the Plan’s claims review procedure.
 
Participants shall be given timely written notice of the time limits set forth
herein for determinations on claims, appeal of claim denial and decisions on
appeal.  If notice of a claim determination is not provided within the
applicable time frame described above, the claim shall be deemed denied and the
applicant may appeal the denial as set forth below.


If a written claim results in a claim denial, either in whole or in part, the
applicant has the right to appeal.  The appeal must be in writing.  The
administrative process for appealing a claim is:


Upon receipt of a claim denial, a Participant may file a written request,
including any additional information supporting the claim, for reconsideration
to the Committee within 60 days of receiving notification that the claim is
denied.


The Committee normally shall render a decision no later than 60 days following
receipt of the request for review.  The Participant may request a formal hearing
before the Committee which the Committee may grant in its discretion.  Under
special circumstances which require an extension of time for rendering a
decision (including but not limited to the need to hold a hearing), the decision
may be delayed up to 120 days following receipt of the request for review.  If
such an extension is required, the Participant will be advised in writing before
the extension begins.


The Committee will provide written notice of its final determination.  The
notice will include specific reasons for the decision, be written in a manner
calculated to be understood by the Participant and make specific reference to
the Plan provisions on which it is based.


 
 

--------------------------------------------------------------------------------

 
 
An appeal will not be considered if it is not filed within the applicable period
of time.  If a decision on an appeal is not provided within any applicable time
frame described above, the claim shall be deemed denied on appeal.


At any stage in the appeals process, the applicant or his designated
representative may review pertinent documents, including copies of the Plan
document and information relating to the applicant’s entitlement to such
benefit, and submit issues and comments in writing.


8.15 Claims/Disputes.  Any dispute or claim arising out of this Plan or the
breach thereof shall be settled by binding arbitration in accordance with the
rules of the American Arbitration Association, to be conducted in City, State
before an arbitrator selected in accordance with such rules.  Judgment upon the
award rendered by the Arbitrator may be entered in any court having jurisdiction
thereof, and shall be binding on the parties.
 
8.16 Compliance with Code Section 409A. The Plan is intended to meet the
requirements of Section 409A of the Code in order to avoid any adverse tax
consequences resulting from any failure to comply with Section 409A of the Code
and, as a result, the Plan (i) shall be deemed to be amended to the extent
necessary to incorporate any provisions required to ensure such compliance
(which provisions are hereby adopted, approved, consented to, ratified and
incorporated herein by reference) and (ii) shall be operated in a manner that
will ensure such compliance.  Except to the extent expressly set forth in the
Plan, the Participant (and/or the Participant's Beneficiary, as applicable)
shall have no right to dictate the taxable year in which any payment hereunder
that is subject to Section 409A of the Code should be paid.
 
8.17 No Guarantee of Tax Consequences. None of the Board of Directors, officers
or employees of the Company, the Company or any Affiliate makes any commitment
or guarantee that any federal, state or local tax treatment will apply or be
available to any individual or person participating hereunder or eligible to
participate hereunder.
 
8.18 Entire Agreement.  This Plan document constitutes the entire Plan governing
the Company and the Participant with respect to the subject matters hereof and
supersedes all prior written and oral and all contemporaneous written and oral
agreements and understandings, with respect to the subject matters herein.  This
Plan may not be changed orally, but only by an amendment in writing signed by
the Company, subject to the provisions in this Plan regarding amendments
thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Plan has been executed on the day and year first
written above.




ATTEST:
VILLAGE SUPER MARKET, INC.
                   
_______________________________
By: ____________________________
         
____________________________
 
Title

 
 

--------------------------------------------------------------------------------

 